Citation Nr: 0932081	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  03-02 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1970 to 
February 1972.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.

In September 2007 the Board issued a decision also denying 
the claim, and the Veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC).  In a March 2009 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for compliance with the directives of a 
joint motion.

In order to comply with the Court-granted joint motion, the 
Board is remanding this case to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required.


REMAND

The Court order to vacate the Board's decision was 
essentially premised on the fact that certain VA treatment 
records had not been obtained.  Specifically, the joint 
motion for remand noted that the Veteran had indicated in a 
June 2006 statement that he had received treatment at St. 
Petersburg VA Medical Center in approximately 1986.  However, 
the records had never been obtained.

It is noted that in September 2006, in response to the 
Veteran's letter, VA requested all outpatient treatment 
records from January 1986 to the present from the VA Medical 
Center at Bay Pines, and even provided the instruction that 
if records had been retired they should be recalled and if 
records had been destroyed or were otherwise unavailable that 
a written response should be provided. 

Unfortunately, in response, it appears that only VA treatment 
records from approximately 2002-2006 were submitted.  As 
such, a second request should be sent to obtain any 
additional VA treatment records that have not been associated 
with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the Veteran's VA 
treatment records from his treatment at 
the VA Medical Center in St. Petersburg, 
Florida for treatment from January 1986 to 
the present.  It should again be noted 
that any records that have been archived 
or retired should be recalled and if any 
records cannot be located a written 
response to that effect should be 
provided.

2.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, send him and his 
representative a supplemental statement of 
the case and give them time to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



